65 F.3d 166
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lathronea P. GRESHAM, Plaintiff--Appellant,v.NORFOLK SOUTHERN CORPORATION, d/b/a Norfolk & WesternRailway Company;  Norfolk & Western RailwayCompany, Defendants--Appellees.
No. 94-2149.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1995.Decided Sept. 8, 1995.

Lathronea P. Gresham, Appellant Pro Se.  Scott Kevin Sheets, HUDDLESTON, BOLEN, BEATTY, PORTER & COPEN, Huntington, WV, for Appellees.
Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders granting judgment in favor of Defendants in Appellant's employment discrimination action brought under Title VII, 42 U.S.C.A. Sec. 2000e (West 1994), and W. Va.Code Sec. 5-11-13 (1994), and denying her Fed.R.Civ.P. 59 motion for reconsideration.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Gresham v. Norfolk Southern Co., No. CA-92-1003 (S.D.W. Va.  July 21, 1994;  Aug. 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Appellant's motion to supplement the record on appeal in which she seeks the preparation of a transcript of her trial at government expense